Citation Nr: 1455241	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-00 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for cervical spine degenerative disc disease and degenerative joint disease (a cervical spine disability), in excess of 10 percent for the period from August 20, 2008 to May 2, 2013, and 
in excess of 20 percent for the period from May 2, 2013.

2.  Entitlement to an increased disability rating for degenerative changes to the thoracic spine (a thoracic spine disability) in excess of 10 percent for the period from August 20, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In a June 2013 rating decision by the RO in New Orleans, Louisiana, the disability rating for a cervical spine disability was increased from 10 percent to 20 percent, resulting in the staged ratings listed on the cover page.  Jurisdiction over the matter is currently with the RO in New Orleans, Louisiana.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  For the increased rating period from August 20, 2008 to May 2, 2013, the cervical spine disability manifested symptoms and impairment including forward flexion from 0 to 45 degrees and combined range of motion of 215 degrees, including due to pain; and additional pain, fatigue, stiffness, weakness, and spasms.  

2.  For the increased rating period from May 2, 2013, the cervical spine disability manifested symptoms and impairment including forward flexion from 0 to 30 degrees and combined range of motion of 220 degrees, including due to pain; and additional neck pain.  

3.  For the increased rating period from August 20, 2008, the thoracic spine disability manifested symptoms and impairment including forward flexion to 45 degrees and combined range of motion of 150 degrees, including due to pain; and additional back pain.

CONCLUSIONS OF LAW

1.  For the rating period from August 20, 2008 to May 2, 2013, the criteria for an increased rating in excess of 10 percent for a cervical spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  For the rating period from May 2, 2013, the criteria for an increased rating in excess of 20 percent for a cervical spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, for the rating period from August 20, 2008, the criteria for an increased rating of 20 percent for a thoracic spine disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim or claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In an August 2008 letter sent prior to the initial adjudication of the claims, the RO advised the Veteran that he may submit evidence showing that the service-connected cervical and thoracic spine disabilities had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claims.  The letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, a March 2013 RO hearing transcript, and the Veteran's written statements.  The Veteran has not advised VA of any additional evidence that should be obtained in order to help substantiate the issues on appeal.

VA examined the Veteran's spine in May 2013.  The VA examiner interviewed the Veteran to receive a report of past and present symptomatology, performed a physical examination, provided findings pertinent to the rating criteria, and commented on the functional impairment due to the cervical and thoracic spine disabilities.  As the May 2013 VA examination report includes all pertinent findings and opinions needed to fairly evaluate the severity of the spinal disabilities, the Board finds that the examination is adequate for deciding the appeals and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Increased Rating for Cervical Spine Disability

From August 20, 2008 to May 2, 2013 

For the rating period from August 20, 2008 to May 2, 2013, the Veteran's cervical spine disability, diagnosed as degenerative joint disease and degenerative disc disease, has been rated as 10 percent disabling based on pain that limits motion.  See October 2006 rating decision.  The Veteran contends that a higher rating is warranted based on constant pain in the neck.  See August 2008 VA Form 21-4138.

The service-connected cervical spine disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the rating schedule, the cervical spine disability is to be rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Rating Based on Incapacitating Episodes

In regard to the first method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent rating is warranted if IVDS - which encompasses the degenerative changes to the Veteran's cervical spine - is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted if the total duration is at least two weeks but less than four weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's cervical spine disability was manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during any 12 month period from August 20, 2008 to May 2, 2013, as required for a higher disability rating of 20 percent.  VA treatment records for this period do not reveal any treatment for IVDS or any physician-prescribed bed rest for cervical spine symptoms.  The Veteran has not asserted that he experienced any incapacitating episodes during this period.  Similarly, the September 2008 VA examination report does not indicate any incapacitating episodes related to the cervical spine disability.  For these reasons, the Board finds that an increased rating in excess of 10 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7. 

Rating Based on the General Rating Formula for Spine Disabilities

In regard to the second method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 45 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the cervical spine disability was manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as required for a higher rating of 20 percent.  During the September 2008 VA examination, the cervical spine demonstrated forward flexion from 0 to 45 degrees, extension from 0 to 20 degrees, right lateral flexion from 0 to 25 degrees, left lateral flexion to 35 degrees, right lateral rotation from 0 to 45 degrees, and left lateral rotation from 0 to 45 degrees.  There was pain at the end-point of all measures of motion, but no additional limitation of motion after three repetitions.  Based on these results, the combined range of motion of the cervical spine was 215 degrees.  No abnormal spinal curvatures were noted, and the gait was normal.

The September 2008 VA examination report also lists several symptoms related to the cervical spine disability.  The Veteran reported constant burning pain in the neck, as well as fatigue, stiffness, weakness, and spasms.  The September 2008 VA examination report also reflects a reported history of urinary incontinence, urinary urgency, erectile dysfunction, numbness, paresthesias, unsteadiness, visual dysfunction, and dizziness.  The VA examiner noted that the etiology of these symptoms is related to the "claimed disability;" however, there is no distinction as to whether these symptoms are attributable to the service-connected cervical spine disability or the service-connected thoracic spine disability.  The VA examiner also described "significant effects" on occupational activities including decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness, and pain; however, these problems seem to have been linked to the thoracic spine rather than the cervical spine.  Specifically, the symptoms follow a heading that reads "problem associated with diagnosis: [thoracic] spine."
VA treatment records do not include any additional range of motion measurements for the period from August 20, 2008 to May 2, 2013.  Neither the VA treatment records nor the Veteran's statements indicate that the cervical spine has manifested muscle spasm that has resulted in abnormal gait or abnormal spinal contours during that same period.

On review of all the evidence, the Board finds that, for the rating period from August 20, 2008 to May 2, 2013, the service-connected cervical spine disability manifested symptoms and functional impairment including forward flexion from 
0 to 45 degrees, combined range of motion of 215 degrees, pain, fatigue, stiffness, weakness, and spasms.  As to the "significant effects" on occupational activities described by the September 2008 VA examiner, the Board notes that these same examples of impairment - including decreased mobility, decreased manual dexterity, and problems with lifting and carrying - were attributed to cervical radiculopathy on the previous September 2006 VA examination.  This is not inconsistent with the September 2008 VA examination report, which reported on all symptoms affecting the neck and cervical spine; however, the Veteran became service connected for cervical radiculopathy in the right and left upper extremities in a June 2013 rating decision, with an effective date of December 30, 2008.  As such, attributing the functional impairment due to service-connected cervical radiculopathy to the cervical spine disability would result in impermissible pyramiding.  See 38 C.F.R. § 4.14.  Nevertheless, the Board has considered that the Veteran experienced radicular pain related to the cervical spine during the period before service connection for bilateral cervical radiculopathy became effective on December 30, 2008.  Moreover, the Board is cognizant that cervical spine disability symptoms that have not been associated with cervical radiculopathy - including pain, fatigue, stiffness, weakness, and spasms - may also contribute to impaired ability to left, carry, and move.

Although the September 2008 VA examination lists a "history of" urinary incontinence, urinary urgency, erectile dysfunction, numbness, paresthesias, unsteadiness, visual dysfunction, and dizziness, review of the medical records during the period from August 20, 2008 to May 2, 2013, as well as the Veteran's statements, does not reveal that these are active symptoms that can be related to the cervical spine disability.  As such, the Board does not weigh these symptoms when determining the severity of the cervical spine disability.  In sum, the manifestations that can be associated with the cervical spine disability - even after considering DeLuca factors and measuring the end of the ranges of motion from where pain begins - do not support a finding forward flexion greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See VAOPGCPREC 9-98 (recognizing the motion effectively ends where pain begins).  Accordingly, the Board finds that the weight of the evidence is against finding that the criteria for a higher 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7. 

From May 2, 2013

For the rating period from May 2, 2013, the cervical spine disability has been rated as 20 percent disabling based on forward flexion greater than 15 degrees but not greater than 30 degrees.  See June 2013 rating decision.  The Veteran contends that a higher rating is warranted based on constant pain in the neck.  See August 2008 VA Form 21-4138.

The service-connected cervical spine disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  As noted above, the cervical spine disability is to be rated under either the Formula for Rating IVDS Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected cervical spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record.  As such, the Board finds that a separate rating for neurologic abnormalities associated with the service-connected cervical spine disability is not warranted.  Id.

Rating Based on Incapacitating Episodes

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), in addition to the rating criteria outlined above, the rating criteria provide that a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the cervical spine disability was manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12 month period from May 2, 2013, as required for a higher disability rating of 40 percent.  VA treatment records for this period do not reveal any treatment for IVDS or any physician-prescribed bed rest for cervical spine symptoms.  The Veteran has not asserted that he experienced any incapacitating episodes during this period.  Similarly, the May 2013 VA examination report indicates that there were no incapacitating episodes during the previous 12 months.  For these reasons, the Board finds that an increased rating in excess of 20 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7. 

Rating Based on the General Rating Formula for Spine Disabilities

In regard to the second method of rating (General Rating Formula for Diseases and Injuries of the Spine), and in addition to the rating criteria outlined above, a 
30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less.  A 30 percent rating is also warranted for favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that cervical spine disorder manifested either forward flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine, for the period from May 2, 2013.  The May 2013 VA examination report reflects cervical spine flexion from 0 to 30 degrees, extension from 0 to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation from 0 to 50 degrees (treated as 45 degrees pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2).  Range of motion measurements were the same after three repetitions, and there was no indication that pain limited to motion to a lesser degree than any of the values listed.  Based on these measurements, the combined range of motion was 220 degrees.  The VA examiner did not report the presence of ankylosis of the cervical spine.  Functional impairment was listed as less movement than normal.

VA treatment records do not include any additional range of motion measurements for the period from May 2, 2013.  Neither the VA treatment records nor the Veteran's statements indicate that the cervical spine has manifested favorable ankylosis during that same period.  At a hearing with the RO in March 2013, the RO testified to neck pain and limited motion when turning the head.

On review of all the evidence, lay and medical, the Board finds that, for the period from May 2, 2013, the cervical spine disability has manifested forward flexion from 0 to 30 degrees, combined range of motion of 220 degrees, and neck pain.  As these manifestations do not support a finding of forward flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine, the Board finds that the weight of the evidence is against finding that the criteria for a higher 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.


Consideration of Rating Neurological Abnormalities

The Board has also considered whether there is any objective neurologic abnormalities associated with the service-connected cervical spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record.  As such, the Board finds that a separate rating for neurologic abnormalities associated with the service-connected cervical spine disability is not warranted for the period from May 2, 2013.  Id.

Increased Rating for Thoracic Spine Disability

For the rating period from August 20, 2008, the Veteran's thoracic spine disability, diagnosed as degenerative joint disease, has been rated as 10 percent disabling based limitation of motion.  See November 2008 rating decision.  The Veteran contends that a higher rating is warranted based on pain and numbness.  See August 2008 VA Form 21-4138.

The service-connected thoracic spine disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the rating schedule, the thoracic spine disability is to be rated under either the Formula for Rating IVDS Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Rating Based on Incapacitating Episodes

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the rating criteria have been outlined above.  As indicated in the analysis for the service-connected cervical spine disability, there is no evidence to support a finding of incapacitating episodes due to a spinal disability.  Neither the September 2008 nor May 2013 VA examination reports note any incapacitating episodes.  Similarly, neither the VA treatment records nor the Veteran's statements indicate any incapacitating episodes during any 12 month period of the rating period from August 20, 2008.  For these reasons, the Board finds that the weight of the lay and medical evidence is against finding that the criteria for a 20 percent disability rating based on incapacitating episodes have been met or more nearly approximated for any period.  38 C.F.R. §§ 4.3, 4.7. 

Rating Based on the General Rating Formula for Spine Disabilities

In regard to the second method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

After a review of all the evidence, the Board finds that the evidence is at least in equipoise on the question of whether the thoracic spine disability manifested symptoms including forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis for the entire rating period on appeal.  The September 2008 VA examination report lists range of motion measurements including forward flexion from 0 to 90 degrees, with pain starting at 45 degrees; extension from 0 to 15 degrees, with pain at 15 degrees; right lateral flexion from 0 to 25 degrees, with pain at 20 degrees; left lateral flexion from 0 to 25 degrees, with pain at 20 degrees; right lateral rotation from 0 to 35 degrees, with pain at 25 degrees; and left lateral rotation from 0 to 35 degrees, with pain at 
25 degrees.  No additional limitation of motion was noted after three restitutions.  

Based on these measurements, and using the point of pain as the furthest part of motion, forward flexion of the thoracolumbar spine was 45 degrees and the combined range of motion of the thoracolumbar spine was 150 degrees.  The examination did not reveal muscle spasm or guarding that resulted in abnormal gait or spinal contour.  

The September 2008 VA examination report also reflects a reported history of urinary incontinence, urinary urgency, erectile dysfunction, numbness, paresthesias, unsteadiness, visual dysfunction, and dizziness.  The VA examiner noted that the etiology of these symptoms is related to the "claimed disability;" however, there is no distinction as to whether these symptoms are attributable to the service-connected cervical spine disability or the service-connected thoracic spine disability.

During the May 2013 VA examination, the thoracic spine disability manifested forward flexion from 0 to 80 degrees, extension from 0 to 20 degrees, right lateral flexion from 0 to 25 degrees, left lateral flexion from 0 to 25 degrees, right lateral rotation from 0 to 25 degrees, and left lateral rotation from 0 to 25 degrees.  Extension improved to 25 degrees after three repetitions; however, all other measurements remained the same.  Based on these measurements, the combined range of motion of the thoracolumbar spine was 200 degrees.  The VA examiner listed less movement than normal as the only functional impairment, but noted that the Veteran gave up video recording due to an inability to carry the camera very long.  The examination did not reveal muscle spasm or guarding that resulted in abnormal gait or spinal contour.

VA treatment records do not include any additional range of motion measurements for the period from August 20, 2008.  Neither the VA treatment records nor the Veteran's statements indicate that the thoracic spine has manifested favorable ankylosis during that same period.  At a hearing with the RO in March 2013, the RO testified that the spinal disabilities were causing neuropathy in the feet; however, the Veteran did not identify any specific symptoms in the mid-back related to the thoracic spine.

In sum, the thoracic spine disability has manifested a range of severity during the period from August 20, 2008 based on limitation of motion.  At its most severe, the thoracic spine disability demonstrated forward flexion to 45 degrees, combined range of motion of 150 degrees, and back pain.  While the range of motion measurements improved from the September 2008 VA examination to the May 2013 VA examination, there was no indication from the Veteran that the symptoms related to the thoracic spine disability abated.  In contrast, the Veteran testified that he has been on pain medication for the back for several years, and that attempts to stop using pain medication have been unsuccessful.  See March 2013 RO hearing.  

Although the September 2008 VA examination lists a "history of" urinary incontinence, urinary urgency, erectile dysfunction, numbness, paresthesias, unsteadiness, visual dysfunction, and dizziness, review of the medical records during the period from August 20, 2008, as well as the Veteran's statements, does not reveal that these are active symptoms that can be related to the thoracic spine disability.  As such, the Board does not weigh these symptoms when determining the severity of the thoracic spine disability.  Nevertheless, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 20 percent disability rating based on limitation of motion of the thoracic spine have been met for the entire rating period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242.  Because the preponderance of the evidence is against the appeal for an increased rating in excess of 20 percent for the rating period from August 20, 2008, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Consideration of Rating Neurological Abnormalities

The Board has also considered whether there is any objective neurologic abnormalities associated with the service-connected thoracic spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record.  As such, the Board finds that a separate evaluation for neurologic abnormalities associated with the service-connected thoracic spine disability is not warranted for the period from August 20, 2008.  Id.  

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the cervical and thoracic spine disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71, Diagnostic Code 5242 specifically provides for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated in to the schedular rating criteria for the musculoskeletal system, which includes the neck, back, and shoulders.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Collectively, the cervical and thoracic spine disabilities have been manifested by symptoms including pain, stiffness, weakness, spasms, and limitation of motion.  As such, the Board finds that the schedular rating criteria are adequate to rate all the cervical and thoracic spine symptoms and functional impairment that limit motion; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected cervical or thoracic spine disabilities.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are bilateral cervical radiculopathy, left wrist osteoarthritis, and residuals of a head laceration.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the thoracic and cervical spine disabilities, and referral for consideration of extraschedular rating is not required.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Veteran has complained that he gave up a career in video recording due to the pain and impairment caused by the service-connected spinal disabilities.  The evidence also includes testimony from the Veteran that he is still working, but performing different duties.  See March 2013 RO hearing transcript at 11.  The Veteran has not alleged, and the evidence does not suggest, an inability to secure (obtain) or follow (maintain) substantially gainful employment due to the cervical or thoracic spine disabilities, or the combination of all service-connected disabilities; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


ORDER

An increased rating for cervical spine degenerative disc disease and degenerative joint disease, in excess of 10 percent for the period from August 20, 2008 to May 2, 2013, and in excess of 20 percent from May 2, 2013, is denied.

An increased disability rating of 20 percent for degenerative changes to the thoracic spine, but no higher, for the entire rating period from August 20, 2008, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


